          Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                                      //
                                                     Criminal No. j
UNITED STATES OF AMERICA
                                                     Violations:
              V.

                                                     Count One: Conspiracy to Obstruct Justice
(1) SHELLEYM. RICHMOND JOSEPH and                    (18U.S.C. § 1512(k))
(2) WESLEY MACGREGOR,
                                                     Count Two: Obstruction of Justice; Aiding and
                      Defendants                     Abetting
                                                     (18 U.S.C. § 1512(c)(2); 18 U.S.C. § 2)

                                                     Count Three: Obstruction of a Federal
                                                     Proceeding; Aiding and Abetting
                                                     (18 U.S.C. § 1505; 18 U.S.C. §2)

                                                     Count Four: Perjury
                                                     (18 U.S.C. § 1623)



                                            INDICTMENT


At all times relevant to this Indictment:

                                             Introduction


1.     The United States Department of Homeland Security, Immigration and Customs

Enforcement ("ICE") was the federal governmental agency charged with enforcing federal

immigration law in the United States.         ICE's duties included conducting federal removal

proceedings, which encompassed, among other things, identifying, apprehending, and initiating

the removal process of aliensin the United States, who were subject to Immigration Courtor other

administratively issued final orders of removal.
          Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 2 of 19




2.     The Newton District Court ("NDC" or "Courthoxise") was a District Court within

Middlesex County, Massachusetts, that had two courtrooms, a clerk's office, a probation office,

and a lockup facility, which was situated onthe bottom level of the Courthouse. The NDC had
one to two assigned District Court Judges presiding over court matters, which included certain
criminal, civil, housing, juvenile, andother types of cases imder Massachusetts state or local laws.

3.     Defendant Shelley M.Richmond JOSEPH was appointed as a Massachusetts District Court

Judge on or about November 6, 2017, and was thereafter assigned to preside at various District
Courts in Middlesex County, including NDC, in accordance with a monthly assignment schedule.

Defendant JOSEPH hadpresided as the Judge at NDC on several occasions prior to April 2,2018.

Prior to her appointment, defendant JOSEPH was anexperienced Newton-based criminal defense

attorney, who was apartner in asmall lawpractice, and who had previously lectured atlawschools

and professional legal education seminars on criminal and civil practice. As a District Court
Judge, defendant JOSEPH had the authority to, among other things, arraign criminal defendants,

set bail, detainor release defendants, and control othercourtroom proceedings.

4.     Defendant Wesley MACGREGOR was a Massachusetts Trial Court Officer since 1993

and was assigned to the NDC since approximately 2016. As an NDC Court Officer, defendant

MACGREGOR was authorized to take custody of defendants within the NDC, and had security

card access to the entry andexit doors to the lower level NDC lockup facility, including the rear,

sally-port exit to the lockup.

5.      The defense attomey (the "Defense Attorney") was a criminal defense lawyer who

regularly represented criminal defendants at the NDC. The Defense Attomey was familiar with
          Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 3 of 19




defendant JOSEPH as a judge and defense lawyer, and with defendant MACGREGOR from

frequent appearances at the NDC.

6.     The alien subject ("A.S.") was arrested on March 30,2018 by NewtonPoliceand charged

under Massachusetts General Law with being a fugitive from justice from Pennsylvania (the

"M.G.L. Fugitive Charge" or "MGL Count 1") and narcotics possession (the "M.G.L. Drug

Charges" or "MGL Counts 2 and 3," together with MGL. Count 1, the "M.G.L. Charges"). On

April 2,2018, A.S. was arraigned on the M.G.L. Charges in theNDC before defendant JOSEPH.

A.S. retained the Defense Attorney as A.S.'s lawyer for the NDC proceedings.

                                     Federal ICE Proceedings


7.     Fingerprints ofA.S. takenbyNewton Police onMarch 30,2018 andsubmitted to a national

law enforcement database revealed that A.S. had been previously deported from the United States

byfederal immigration officials in 2003 andagain in 2007. Federal immigration records revealed

that, upon A.S.'s last removal, a federal immigration official had issued an order that prohibited

A.S. from entering the United States for a period of twenty years, that is, rmtil2027.

8.     After learning of A.S.'s arrest by Newton Police, on or about March 30, 2018, an ICE

Immigration Officer issued a federal Immigration Detainer - Notice of Action (the "Detainer"),

and a Warrant of Removal (the "Warrant") for A.S. to Newton Police. The Detainer requested

that Newton Police: (i) notifyICE prior to any release of A.S.; (ii) relay the Detainer to any other

law enforcement agency to whom Newton Police transferred A.S.; and (iii) maintain custody of

A.S. for up to 48 hours for ICE to take custody. The Warrant stated that A.S. was subject to

removal from the United States based upon a final order by a designated official, and that any
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 4 of 19




Immigration Officer with the United States Department ofHomeland Seciirity was commanded to

take custodyof A.S. for removal from the United States.

9.     On April 2, 2018, Newton Police transferred custody of A.S. to the NDC and forwarded

the Detainer and the Warrant to the NDC Clerk's Office, with copies of the same provided to the

Assistant District Attomey assigned to NDC from the Middlesex District Attomey's Office (the

"ADA"), and the NDC Probation Office ("Probation"), among other Courthouse personnel, and

the Defense Attomey.

10.    As partof ICE removal proceedings, on the morning of April 2, 2018, ICE dispatched an

ICE Officer (the "ICE Officer") in plainclothes to execute the Warrant andtake custody of A.S.

upon A.S.'s release from the NDC. Atthe NDC, the ICE Officer, in accordance with DHS Policy
(see below), notified NDC personnel (including, among others, the Court Officers, the Clerk of

Court (the "Clerk"), and the ADA), and the Defense Attomey of the ICE Officer's identity and
purpose at the Courthouse on that date.

                       Newton District Court - Custom. Practice, and Rules

11.    TheNDC maintained a regularcourt calendarduringwhich criminaland civil casematters

were heard before the NDC District Court Judge in the first-floor courtroom (the "Courtroom").

Defendants in NDC custody wereheld in the lockupareain the lowerlevel of the Courthouse, and

were brought upstairs by an NDC Court Officer to an enclosed glass dock in the Courtroom for

their court appearances. Ifa defendant was released from custody, thenormal custom and practice

in NDC was for the Court Officer to release the defendant from the glass dock on the first floor

and out into the Courtroom, which had one public entry/exit that led to the NDC lobby.
          Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 5 of 19




12.    On or about November 10, 2017, the Executive OfiQce of the Massachusetts Trial Court

issued guidance to all Massachusetts state judges, clerks, and other courthouse personnel titled,
"Policy and Procedures Regarding Interactions with the Department of Homeland Security,"
("DHS Policy"). The DHS Policy inshncted, in pertinent part, that (1) "Trial Court employees
should be mindful that courthouses are public spaces that are open to all persons and that all

persons entering a courthouse should be treated with respect and dignity, including individuals
subject to civil iminigration detainers and DHS employees;" (2) "DHS officials may enter a

courthouse to perform their official duties;" and (3) that, "pursuant to animmigration detainer or

warrant, court officers shall permit the DHS bfficial(s) to enter the holding cell area in order to

take custody of the individual once Trial Court security personnel have finished processing that
individual out of the court securitypersonnel's custody."

13.    Massachusetts Rules of Court, which prescribed rules for all state district courts, including

NDC, provided, in pertinent part, that "[A]ll courtroom proceedings, including arraignments in
criminal ... cases, shall be recorded electronically ...." The NDC had an electronic recording

device in the Courtroom, whichthe Clerk operated to record all NDC proceedings.

                              The April 2.2018 NDC Proceedings

14.    On April 2, 2018, defendant JOSEPH was assigned as the District Court Judge at NDC,
hearing and ruling on several criminal proceedings in the Courtroom on that date.               The
proceedings were electronically recorded by the Clerk, who was seated directly in firont of
defendant JOSEPH'S bench at the front of the Courtroom. The ADA, probation officers, court

officers, including defendant MACGREGOR, defense attomeys, andother members of thepublic

were also in attendance.

                                                 5
          Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 6 of 19




15.    At approximately 9:30 a.m., the ICE Officer arrived in plainclothes at NDC. The ICE

Officer announced his identity andpurpose to various Courthouse personnel, including the Clerk,

who informed defendant JOSEPH. The ICE Officer then remained in the public audience area of

the Courtroom during the morning session.

16.    At approximately 10:34 a.m., defendant JOSEPH assigned a court-appointed lawyer ("Bar

Advocate") to A.S. and arraigned A.S. ontheM.G.L. Charges, butagreed to re-call the case later

that day after ordering the ADA to provide more information to the Court andthe BarAdvocate

as to the M.G.L. Fugitive Charge.

17.    Atapproximately 12:04 p.m., defendant JOSEPH re-called A.S.'scase and asked theADA

for the Commonwealth's position as to bail or detention of A.S. on the M.G.L. Charges. The

ADA told defendant JOSEPH diat the ADA would not seek to detain A.S. on the M.G.L. Drug

Charges, but would only make a bail request for the M.G.L. Fugitive Charge. A.S.'s case was

then set for a further call later that afternoon to address the M.G.L. Fugitive Charge.

18.    Following the 12:04 p.m. proceeding, associates of A.S. retained the Defense Attorney to

represent A.S. onthe M.G.L. Charges. The Defense Attorney received copies ofthe Detainer and
Warrant, and was also permitted to review other law enforcement database records that were

obtained by Probation in connection with A.S.' s case.

19.    Also following the 12:04 p.m. proceeding, at defendant JOSEPH'S direction, the Clerk

instructed the ICE Officer to leave the Courtroom and wait outside the Courtroom, contrary to the

DHS Policy. The Clerk informed the ICE Officer that, in the event of A.S.'srelease, A.S. would

be released out of the Courtroom into the NDC lobby. The ICE Officer complied and waited in

the NDC lobby on the first floor.

                                                  6
          Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 7 of 19




20.    At approximately 2:48 p.m., A.S.'s case was re-called and the Defense Attomey appeared'

on behalf of A.S. before defendant   JOSEPH. The following proceedings were captured on the

Courtroom's court recorder:

      Clerk:                         Judge, the next case wiU be Commonwealth versus [A.S.].
                                     [Defense Attomey] has filed an appearance on behalf of
                                     [A.S.]
      Defendant JOSEPH:              Good aftemoon.

      Defense Attorney:              Good aftemoon, Your Honor. [Defense Attomey] on behalf
                                     of [A.S.] May we approach briefly?
      Defendant JOSEPH:              Yes, please.
      Defense Attorney:              Thank you.
      Clerk:                         Do you want to wait for your client? Or do it -
      Defense Attomey:               No.    Sidebar.

      Defendant JOSEPH:              We're just going to go sideb- [C//] ... is dismissed. So it's
                                     my understanding that ICE is here.
      Defense Attomey:               So there's the fugitive -
      Defendant JOSEPH:              But there's no warrant -

      ADA:                           Yes.

      Defense Attorney:-             There isn't [C/i] that we can tie this to him.
      ADA:                           Eh-, I, I don't thinkit's him.^
      Defendant JOSEPH:              Okay.
      Defense Attomey:               But ICE is convinced that this guy. I went over to ICE, they
                                     say they have a biometric match. I went through and did the
                                     research.   There's 13 FBI numbers connected to this social.

                                     So something's bad with the [177]. My client denies that it's
                                     him. ICE is going to pick him up if he walks out the front


1Unintelhgible on recording.
2Referringto A.S. not being the same person as the subjectsought on the Peimsylvania warrant.
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 8 of 19




                                   door. But I think the best thing for us to do is to clear the
                                   fugitive issue,releasehim on a personal,and hopethat he can
                                   avoid ICE.... That's the best I can do.

      ADA:                         I don't think arguing ICE is really my ...
      Defense Attorney:            Right.
      ADA:                         -my, my...

      Defendant JOSEPH:            The other alternative is if you need more time to figure this
                                   out - hold until tomorrow ...

      Defense Attorney:            Yeah, but he-
      Defendant JOSEPH:            Then it's a different...

      ADA:                         There is a detainer attached to my paperwork. But, but, I, I
                                   feel like that's separate and apart from what my role is.
      Defense Attorney:            There is an ICE detainer. So ifhe's bailed out from Billerica
                                   when he goes back there, ICE will pick him up -
      Defendant JOSEPH:            ICE is gonna get him?
      Defense Attorney:            Yeah.

      Defendant JOSEPH:            What if we detain him —

      Defense Attorney:            Are we on the record?

      Defendant JOSEPH:            [Clerk], can we go off the record for a moment?
      Clerk:                       What's that?

      Defendant JOSEPH:            Are we off the record?

      Clerk:                       No, we're on the record.
      Defense Attorney:            Can we go off the record for a minute?

21.    In violation of Massachusetts Rules of Court, and at the direction of defendant JOSEPH,

the Courtroom recorder was turned off for the next approximately 52 seconds.

22.    At approximately 2:51 p.m., therecorder was turned back on andthefollowing excerpted

proceedings were captured onthe Courtroom recorder:

                                              .8
   Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 9 of 19




Clerk:              Judge, we're back on the record on [A.S.] [Defense Attorney]
                    on behalf of [A.S.]
Defendant JOSEPH:   Good afternoon, [Defense Attorney].
Defense Attorney:   Good afternoon. After some extensive research into the various

                    FBI numbers [UI\ social security numbers, as well as obtaining
                    a photo fromPennsylvania, we don't believe that this gentleman
                    is the same g^tleman as on the fiigitive-from-justice warrant.
ADA:                Your Honor, with the information that I have I don't think that
                    there is enough tying him to the Pennsylvania warrant. The
                    great deal of other out-of-state records -1 do believethat some
                    of them, uh, belong to this individual. But that is not what's at
                    issue here.

Defendant JOSEPH:   Okay.
ADA:                So at this point I would dismiss, um, the -
Defendant JOSEPH:   The fugitive?
ADA:                - [MGL] Count 1, -
Defendant JOSEPH:   Okay.
ADA:                - um, and there's not a bail request for the [MGL] Counts 2 and
                    3. But I would ask that, for a pretrial conference date on those.
Defendant JOSEPH:   Okay.
Defense Attorney:   Absolutely.
Defendant JOSEPH:   That's fine.

Defense Attorney:   I would ask that he, uh - I believe he has some property
                    downstairs. I'd like to speak with him downstairs with the
                    interpreter if I may."
Defendant JOSEPH:   That's fine. Of course. /
Defense Attorney:   Thank you.


                                      He**
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 10 of 19




      Defense Attorney:        All set, Mr. Clerk?
      Defendant JOSEPH:        Wait just a second.
      Clerk:                   There was a representative from, uh, ICE here in the Court
                               ... {UJ] to, to visit the lockup.
      Defendant JOSEPH:        That's fine.     I'm not gonna allow them to come in here.
                               But he's heen released on this.




      Defendant                He's released, Mr. Clerk?
      MACGREGOR:

      Clerk:                   What's that?

      Defendant                He's released?

      MACGREGOR:

      Clerk:                   He is.

      Defense Attorney:        Yep.
      Defendant JOSEPH:        He is. Um, [Defense Attorney] asked if the interpreter can
                               accompany him downstairs, um, to further interview him -
      Defense Attorney:        Yes, please ~
      Defendant JOSEPH:        - and I've allowed that to happen. [2:54 p.m.]

                                                 ***




23.    Immediately following the proceeding, defendant MACGREGOR escorted A.S. from the

Courtroom downstairs to the lockup, accompanied by the Defense Attorney and an interpreter.

Once inside the lockup, defendant MACGREGOR used his security access card to open the rear

sally-port exit and released A.S. out the back door at approximately 3:01 p.m.


                                                10
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 11 of 19




24.    The ICE Officer, who had been instructed by the Clerk to wait for A.S. in the lobby directly

outside the Courtroom, as that was where A.S. would have been released in accordance with

customary NDC practice, wasunaware ofA.S.'srelease outtherearsally-port exit, andwasunable

to take custody of A.S. pursuant to the Warrant.

                                          The Conspiracy

                                      Object of the Conspiracy


25.    It wasthe object of the conspiracy to corruptly attempt to obstruct, influence, and impede

an official proceeding, to wit, an ICE federal removal proceeding, by preventing the ICE Officer

from takingcustody of A.S. at the NDC Courthouse on or aboutApril 2,2018.

                                 Manner and Means of the Conspiracy


26.    It was a part of the conspiracy that defendant MACGREGOR and the Defense Attorney

agreed that defendant MACGREGOR would use his security access card to release A.S. out the

rearsally-port exit in order for A.S. to evade arrest by the ICEOfficer at theNDC Courthouse.

27.    It was a partofthe conspiracy thatdefendant JOSEPH and the Defense Attorney agreed to

create a pretext for A.S. to bebrought back downstairs tothelockup sothat A.S. could bereleased

outthe rear sally-port exit in order to evade arrest by the ICE Officer at theNDC Courthouse.

                             Acts in Furtherance of the Conspiracy

28.    In furtherance of the conspiracy andto achieve the object thereof, the defendants andtheir

co-conspirators committed and caused to be committed one or more of the following acts in
furtherance of the conspiracy:

29.    Defendant JOSEPH ordered the Clerk to tum off the Courtroom recorditig device to

conceal defendant JOSEPH'S conversation with the Defense Attorney.

                                                   11
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 12 of 19




30.     With the recorder off, defendant JOSEPH and the Defense Attorney discussed devising a

way to have A.S. avoid being arrested by the ICE Officer.

31.    Defendant JOSEPH ordered that the ICE Officer be prevented from entering the downstairs

Courthouse lockup area.

32.    After orderingA.S.'s release, defendantJOSEPHorderedthat A.S. be returneddownstairs

to the lockup for the Defense Attorney to "furtherinterview" A.S., which, in reality, was a pretext

to allow A.S. to access the rear sally-port exit in order to avoid the ICE Officer.

33.    Once A.S. was returned downstairs to the lockup, defendant MACGREGOR used his

security access card to open the sally-port exit and release A.S. from the back door of the

Courthouse, contrary to NDC custom and practice.

      Defendant JOSEPH'S False and Misleading Statements to other District Court Judges

34.    Defendant JOSEPH made false and misleading statements regarding the April 2, 2018
                I



incident to other district court judges inquiring about the matter, including defendant JOSEPH'S

false statements to a senior district court judge during a meeting in mid-April 2018. During this

meeting, when asked why the NDC Courtroom recorder was shut off during the April 2, 2018

proceeding, defendant JOSEPH falsely attributed unfamiliarity with the Courtroom recording

equipment as the reason the recorderwas turned off.




                                                 12
             Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 13 of 19




                                                     Periurv


35.         Beginning in or about May 2018 to in or about April 2019, a federal Grand Jury sitting in

Boston, Massachusetts, conducted an investigation into possible violations of federal criminal

laws, including Title 18,United StatesCode, Sections 1512(c)(2)(obstruction ofjustice) and 1505

(obstruction of a federal proceeding), in the District of Massachusetts.           The circumstances

surroimding defendant MACGREGOR's April 2, 2018 release of A.S. from the NDC sally-port

exit were material to the Grand Jury's investigation.

36.         On or about July 12, 2018,. defendant MACGREGOR falsely testified before the federal

Grand Jury, in substance and in part, that, prior to releasing A.S. from the sally-port exit, he was

unaware that ICE agents were in the Courthouse, and he was imaware there was a detainer for

[A.S]. Defendant MACGREGOR's testimony beforethe GrandJury included the following false

material declarations:


      (A)     Q: [Y]ousaid you didn't know there was an immigration detainer.

              A:   I didn't see one.


              Q: Did you know there was an immigration detainer?

              A:   No.   I couldn't if I didn't see it.

              Q: Well, someone ~

              A: The clerk's - clerk's office didn't have it, it wasn't in the clerk's papers, wasn't in
                    the arrest record, and I have not seen an ICE detaiaer on Mr. [ ] ~ whatever his
                    name is, [A.S.]?


      (B)     Q: So, am I right that the first time you learned that there had been ICE agents in the
                   courthouse was after [A.S.] was gone when [Court Officer A] said to you, I heard

                                                          13
      Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 14 of 19




           the judge tell two ICE agents to leave the courtroom?

      A: The judge asked them to leave, yes.



      Q: The coxulroom. And [Court Officer A] told you this after [A.S.] was gone?

      A:   Correct.




(C)   Q: And you did not hear from anyone elsethat day otherthan [Court Officer A] that -
           that there had been an ICE agent in title courthouse for [A.S.]?

      A:   Correct.




                                            14
        Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 15 of 19




                                        COUNT ONE
                                 Conspiracy to Obstruct Justice
                                    (18U.S.C. §§ 1512(k))

       The Grand Jury charges:

37.    The Grand Jury re-alleges and incorporates by reference paragraphs 1 to 34 of this

Indictment.


38.    On or aboutApril2,2018, in Newton, in the Districtof Massachusetts, the defendants

                         (1) SHELLEY M. RICHMOND JOSEPHand
                                 (2) WESLEY MACGREGOR,

conspired with the Defense Attorney to corruptly obstruct, influence, and impede an official

proceeding, namely, a federal immigration removal proceeding before the United States

Department of Homeland Security.

       All in violation ofTitle 18, United States Code, Sections 1512(k) and 1512(c)(2).




                                              15
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 16 of 19




                                          COUNT TWO
                           Obstruction of Justice; Aiding and Abetting
                                (18 U.S.C. §§ 1512(c)(2) and 2)

       The Grand Jury further charges:

39.    The Grand Jiiry re-alleges and incorporates by reference paragraphs 1 to 34 of this

Indictment.


40.    On or aboutApril2,2018, in Newton, in the Districtof Massachusetts, the defendants

                          (1) SHELLEYM. RICHMOND JOSEPH and
                                (2) WESLEY MACGREGOR,

did corruptly attempt to obstruct, influence, and impede an official proceeding, liamely, a federal

immigration removal proceeding before the United States Department of Homeland Security.

       All in violation of Title 18, United States Code, Sections 1512(c)(2) and 2.




                                                16
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 17 of 19




                                         COUNT THREE
                   Obstruction of a Federal Proceeding; Aiding and Abetting
                                   (18U.S.C. §§ 1505 and 2)

       The Grand Jury further alleges:

41.     The Grand Jury re-alleges and incorporates by reference paragraphs 1 to 34 of this

Indictment.


42.    On or aboutApril2,2018, in Newton, in the Districtof Massachusetts, the defendants

                         (1) SHELLEY M. RICHMOND JOSEPH and
                                (2) WESLEY MACGREGOR,

did corruptly influence, obstruct, and impede, and endeavor to influence, obstruct andimpede, the

dueand properadministration of the law under which a pending proceeding wasbeinghad before

a department and agency of the United States, namely, a federal immigration removal proceeding

before the United States Department of Homeland Security.

       All in violation of Title 18, United States Code, Sections 1505 and 2.




                                               17
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 18 of 19




                                          COUNTFOUR
                                              Pequry
                                         (18 U.S.C. § 1623)

       The Grand Jury further charges:

43.     The Grand Jury re-alleges and incoiporates by reference paragraphs 1 to 33 and 35 to 36

of this Indictment.

44.    On or about July 12,2018, in Boston,in the District of Massachusetts, the defendant

                                 (2) WESLEY MACGREGOR,

whileunderoath andtestifying in a proceeding before a grandjury of the UnitedStates knowingly

made false material declarations in response to certain questions as set forth in paragraph 36 of

this Indictment.


       All in violation of Title 18, United States Code, Section 1623.




                                                18
         Case 1:19-cr-10141-LTS Document 1 Filed 04/25/19 Page 19 of 19




                                                     A TRUE BILL




                                                     forepersd:




DUSTIN CHAO
CHRISTINE WICKERS
ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF MASSACHUSETTS


District of Massachusetts: APRIL 25, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     ^putYclerk

                                                         I V      2- ^   c*_




                                                19
